      Case 1:20-cv-10765-GAO Document 1 Filed 04/20/20 Page 1 of 9



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

RONALD T. TAYLOR,                              )
    Plaintiff,                                 )
                                               )
v.                                             )      C.A. No.
                                               )
BIG NIGHT ENTERTAINMENT                        )
GROUP, INC.; BIG NIGHT VENUES                  )
BOSTON 2, LLC d/b/a EMPIRE;                    )
      Defendants.                              )

                                     COMPLAINT

       Plaintiff Ronald Taylor, by and through counsel, hereby files this Complaint to

recover for Defendants’ retaliatory and wrongful termination of his employment and

states as follows:

                            JURISDICTION AND VENUE

1.     This action is brought pursuant to:

       a.      Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.; and

       b.      Mass. G.L. c. 151B.

2.     Plaintiff Ronald Taylor resides in Stoughton, Norfolk County, Massachusetts.

3.     Defendant Big Night Entertainment Group, Inc. (“BNEG”) is a Massachusetts

       corporation with a principal place of business at 470 Atlantic Avenue, Suite 301

       in Boston, Suffolk County, Massachusetts.

4.     Defendant Big Night Venues Boston 2, LLC is a Massachusetts limited liability

       company with a principal place of business at 470 Atlantic Avenue, Suite 301 in

       Boston, Suffolk County, Massachusetts.




                                             1 of 9
      Case 1:20-cv-10765-GAO Document 1 Filed 04/20/20 Page 2 of 9



5.    Until December 29, 2018, Defendants employed Plaintiff at Empire, a restaurant

      and nightclub located at 1 Marina Park Drive in Boston, Suffolk County,

      Massachusetts.

6.    On April 22, 2019, Plaintiff filed complaints of discrimination/retaliation with

      both the U.S. Equal Employment Opportunity Commission and the Massachusetts

      Commission Against Discrimination.

7.    On January 23, 2020, after making a finding of discriminatory retaliation and after

      Defendants declined to participate in conciliation, the EEOC sent its Notice of

      Right to Sue to the Plaintiff.

8.    The Court has jurisdiction over this action under 28 U.S.C. § 1331, 28 U.S.C.

      § 1343(a)(4), and 42 U.S.C. § 2000e-5(f)(3).

9.    The Court has supplemental jurisdiction over the state law claim under 28 U.S.C.

      § 1367.

10.   Because the parties reside in the district and because the unlawful employment

      practices occurred in the district, venue is proper under 28 U.S.C. § 1391 and 28

      U.S.C. § 2000e-5(f)(3).

                                       PARTIES

11.   Plaintiff is an African-American male whom Defendants employed from February

      18, 2018 until December 29, 2018.

12.   Defendants are employers within the meaning of 28 U.S.C. § 2000e and G.L. c.

      151B, § 1.

                                        FACTS

13.   Empire is a restaurant during the day and early evenings and becomes a nightclub

      with dance music and a lively bar scene continuing after dinner service has ended.

                                         2 of 9
      Case 1:20-cv-10765-GAO Document 1 Filed 04/20/20 Page 3 of 9



14.   After working for five years at a hospital, Ronald Taylor applied for a job at

      Empire in the Seaport District.

15.   BNEG hired Mr. Taylor as an Empire security officer on February 18, 2018.

16.   A manager at Empire told Mr. Taylor that he could ask about a raise in pay after

      being on the job for six months.

17.   Mr. Taylor performed well as a security officer, including disarming a disgruntled

      customer who had pulled a knife on Mr. Taylor.

18.   Empire did not give Mr. Taylor any warnings or discipline while he was

      employed at the nightclub and, on information and belief, he states that Empire

      was pleased with his job performance, punctuality and reliability.

19.   When Mr. Taylor inquired about a raise in August or September 2018, BNEG’s

      manager told him that raises would be discussed toward the end of the year.

20.   In the meantime, Mr. Taylor made arrangements in advance to host a celebration

      in October 2018 for his brother’s pending wedding ceremony reserving a table at

      Empire followed by reservations at The Grand, a separate and larger BNEG-

      owned nightclub in the Seaport District.

21.   But, when Mr. Taylor (who was not working that night) and his guests arrived at

      Empire, they were made to wait in the bar for 35 minutes despite Mr. Taylor’s

      reservation for the group a month in advance and despite other similarly sized

      parties being seated before Mr. Taylor and his guests.

22.   Approximately one-and-a-half hours after being seated, a BNEG concierge/host

      told the group that a lot of other customers wanted to sit in their section and so led

      the group on foot from Empire to The Grand on Seaport Boulevard.



                                          3 of 9
      Case 1:20-cv-10765-GAO Document 1 Filed 04/20/20 Page 4 of 9



23.   Before entering The Grand, however, another BNEG concierge stopped the group

      to explain that their reservations would not be honored ostensibly because the

      group was too inebriated. The dejected group returned to Empire, where they no

      longer had a table, before calling it an evening.

24.   On or about December 16, 2018, Mr. Taylor approached one of his managers

      (Bobby) and a supervisor (Jamie) at Empire to discuss a pay raise.

25.   Mr. Taylor pointed out that the pay structure did not appear fair because a white

      security officer hired after him was paid more for working the front door and

      doing less (e.g., did not have to help clean up after Empire closed).

26.   The supervisory manager again postponed Mr. Taylor’s request for a raise stating

      that he (the manager) would look into the matter and that they would meet again

      in a month.

27.   On December 29, 2018, Mr. Taylor was working as a security officer inside

      Empire during the post-dinner nightclub phase of Empire’s daily operation.

28.   During his shift, Mr. Taylor inquired of a manager about the procedure for

      requesting a transfer from Empire to it’s sister venue The Grand, which is a larger

      location with more opportunities for paid work, and how to give notice to Empire

      if such a transfer were possible so that Empire would not be short-staffed. Mr.

      Taylor did not give notice that he was quitting his job at Empire.

29.   At another point during his shift on December 29th, Mr. Taylor asked his

      immediate supervisor, Rich, for permission to leave his post to use the restroom,

      which was granted.




                                          4 of 9
      Case 1:20-cv-10765-GAO Document 1 Filed 04/20/20 Page 5 of 9



30.    On his way back to his post, Mr. Taylor walked to the front of the club to get a

       quick breath of fresh air.

31.    In the front of Empire, Roberto Semidei, Empire’s Assistant Director of

       Operations, confronted Mr. Taylor and berated him for not being at his assigned

       position. Mr. Taylor respectfully explained that he had asked for and received

       permission to take a bathroom break and that he was allowed to get a “breather”

       before returning to his post.

32.    Mr. Semidei then talked with Mr. Taylor’s immediate supervisor, who confirmed

       that Mr. Taylor had asked permission to leave his post.

33.    Nevertheless, after Empire closed that night, Mr. Semidei called all the club’s

       employees for an impromptu staff meeting in order for Mr. Semidei to explain the

       importance of remaining at assigned posts during business hours and not to give

       their friends special treatment in Empire.

34.    After Mr. Semidei’s statement, Mr. Taylor civilly asked why the rules were

       important to enforce against minority guests who tried to enter Empire without

       meeting the dress code when management consistently allowed white guests who

       violated the same rules into the club.

35.    Mr. Semidei yelled at Mr. Taylor to go home and not to return to any BNEG

       establishment.1

36.    Mr. Taylor promptly left the staff meeting without responding to Mr. Semidei’s

       abrupt dismissal.


1
 At that time, BNEG owned and operated approximately thirteen establishments in
Massachusetts and Connecticut, about six of which were in Boston.



                                          5 of 9
      Case 1:20-cv-10765-GAO Document 1 Filed 04/20/20 Page 6 of 9



37.   On December 30, 2018, Mr. Taylor received a phone call at home from Charles

      Kane, BNEG’s Vice President of Security, who told Mr. Taylor that BNEG was

      accepting his two-week’s notice to quit.

38.   When Mr. Taylor responded that he had not given Empire or BNEG his two-week

      notice, Mr. Kane ignored this response.

39.   Instead, Mr. Kane repeated that BNEG was accepting his notice to quit and that

      Mr. Taylor did not need to return to work or to attend the year-end party for the

      entire Empire staff, which was the next night.

40.   After the call, Mr. Taylor sent a text message to Mr. Kane requesting that BNEG

      mail his final check to him.

41.   BNEG did not mail the check, which Mr. Taylor had to pick up at the restaurant.

      BNEG paid Mr. Taylor for his time through December 29, 2018, but did not pay

      Mr. Taylor for his unused vacation days and sick leave.

42.   Mr. Taylor subsequently filed complaints with:

      a.     the Massachusetts Attorney General’s Office (March 11, 2019);

      b.     the Massachusetts Commission Against Discrimination (April 22, 2019);

             and

      c.     the U.S. Equal Employment Opportunity Commission (April 22, 2019)

             (Exhibit “A” hereto).

43.   Mr. Taylor applied for jobs without success until the end of 2019 when he began

      part-time work for a Dunkin’ Donuts franchise.




                                         6 of 9
      Case 1:20-cv-10765-GAO Document 1 Filed 04/20/20 Page 7 of 9



44.   Since being terminated by BNEG, Mr. Taylor’s health has deteriorated in part

      because of a lack of health insurance and in part because of the stress caused by

      unemployment, especially with regard to providing for and raising his children.

45.   On November 20, 2019, the EEOC, after an investigation and after receiving

      position statements from both Mr. Taylor and BNEG, determined that BNEG had

      retaliated against Mr. Taylor by immediately and publicly terminating his

      employment for asking a legitimate question about his employer’s practices

      (Exhibit “B” hereto).

46.   Mr. Taylor confirmed that he was willing to engage in conciliation over the

      EEOC’s findings, but BNEG did not respond to requests to confer about settling

      this matter.

47.   Accordingly, on January 23, 2020, the EEOC determined that attempts to

      conciliate the matter were futile and sent Mr. Taylor notice of his right to seek

      redress in the courts (Exhibit “C” hereto).

                                      COUNT I
                     Violation of 42 U.S.C. § 2000e-3: Retaliation

48.   Plaintiff incorporates the allegations in paragraphs 1-47 herein.

49.   Managers representing Empire and BNEG terminated Mr. Taylor’s employment

      suddenly and in front of the entire Empire shift because Mr. Taylor had asked a

      legitimate question about his employers’ apparent discriminatory practices.

50.   No legitimate or justifiable business reason exists to warrant Mr. Taylor’s

      summary termination.

51.   As a result of Defendants’ wrongful actions, Mr. Taylor has suffered a loss of

      income and other damages.


                                         7 of 9
      Case 1:20-cv-10765-GAO Document 1 Filed 04/20/20 Page 8 of 9



                                    COUNT II
                  Violation of Mass. G.L. c. 151B, § 4: Retaliation

52.   Plaintiff incorporates the allegations in paragraphs 1-51 herein.

53.   Defendants terminated Mr. Taylor’s employment suddenly and in front of the

      entire Empire shift because Mr. Taylor had asked a legitimate question about

      Defendants’ apparent discriminatory practices.

54.   No legitimate or justifiable business reason exists to warrant Mr. Taylor’s

      summary termination.

55.   As a result of Defendants’ wrongful actions, Mr. Taylor has suffered a loss of

      income and other damages.



      WHEREFORE, Plaintiff Ronald Taylor prays that the Court:

1.    Find in favor of Plaintiff on Count I, 42 U.S.C. § 2000e-3, in an amount to be

      determined at trial.

2.    Find in favor of Plaintiff on Count II, Mass. G.L. c. 151B, § 4, in an amount to be

      determined at trial.

3.    Award compensatory and punitive damages on each and every cause of action.

4.    Award back pay and unpaid wages on each and every cause of action.

5.    Award such other relief as may be necessary to make Plaintiff whole on each and

      every cause of action.

6.    Award Plaintiff his costs and disbursements in prosecuting this action.

7.    Award Plaintiff his reasonable attorney fees.

8.    Award such other equitable relief as this Court deems just and proper.




                                         8 of 9
      Case 1:20-cv-10765-GAO Document 1 Filed 04/20/20 Page 9 of 9



                          DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury on all claims so triable, pursuant to Fed. R. Civ.

P. 38(b).

                                              Respectfully submitted
                                              PLAINTIFF RONALD T. TAYLOR
                                              by his attorney

                                              /s/ George F. Gormley

                                              George F. Gormley (BBO #204140)
                                              GEORGE F. GORMLEY, P.C.
                                              160 Old Derby Street, Suite 456
                                              Hingham, MA 02043
                                              tel: (617) 268-2999
                                              fax: (617) 268-2911
Date: April 16, 2020                          email: gfgormley@aol.com




                                           9 of 9
